Order filed March 9, 2012




                                              In The
                         Fourteenth Court of Appeals
                                     ____________
                                  NO. 14-11-00334-CR
                                     ____________
                            CASEY DEMON CARMON, Appellant
                                          V.
                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 174th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1229862

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #2, #54, #116, #116-A and #167.

       The clerk of the 174th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #2, #54, #116, #116-A and #167, on or before March 19, 2012. The
Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of inspection, to return
the original of State's Exhibits #2, #54, #116, #116-A and #167, to the clerk of the 174th
District Court.




                                                       PER CURIAM